Citation Nr: 0511978	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, 
based on the veteran's reopened claim therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was determined 
that the veteran had submitted new and material evidence with 
which to reopen his previously denied claim of entitlement to 
service connection for a low back disorder.  The Board then 
remanded the claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, for further 
development.  Subsequent to the completion of the requested 
actions, the case has been returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As part of the Board's July 2004 remand, the veteran was to 
be afforded a VA spine examination for the purpose of 
identifying any and all pathology of his low back and its 
etiology.  In addition, several, specific questions were 
therein directed to the VA examiner, from whom specific 
responses were sought.  The record reflects that the veteran 
was afforded a medical examination by a VA physician in 
January 2005; however, the examiner's responses to the 
Board's questions are inadequate and not otherwise compliant 
with the specific questions asked by the Board.  See Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).  A remand is 
necessary to return the examination report to that examiner 
for the preparation of an addendum and, in particular, 
specific responses to each of the Board's queries.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  The report of the VA medical 
examination prepared in January 2005 by 
Wesley Palmer, MD, of the VA Medical 
Center, in Reno, Nevada, must be returned 
to him for the preparation of an addendum 
to his earlier report.  The claims folder 
must be furnished to Dr. Rhode or his 
designee, and if necessary in the opinion 
of Dr. Palmer, or in the event that Dr. 
Palmer is unavailable, a further 
examination of the veteran may be needed.  
Regardless whether an additional 
examination is undertaken, Dr. Palmer or 
his designee must address the following 
in detail in an addendum, providing where 
appropriate, a professional opinion, with 
full supporting rationale:

(a)  Address whether any 
diagnosed low back disorder is 
an acquired disorder--as 
opposed to a congenital or 
developmental anomaly--and its 
probable date of onset?  

(b)  Is it at least as likely 
as not that an acquired lumbar 
spine disorder had its onset 
during the veteran's active 
duty service or is otherwise 
the result of an in-service 
event, such as the fall from a 
rope ladder in May 1968?  

(c)  Is it at least as likely 
as not that lumbar arthritis 
was manifest during the one-
year period immediately 
following the veteran's April 
1970 discharge from service?  
If so, how and to what degree?

(d)  Is it at least as likely 
as not that any congenital or 
developmental defect of the low 
back underwent an increase in 
severity in service, such as to 
constitute an aggravation of 
such defect?

Use by Dr. Palmer or his 
designee of the "at least as 
likely as not" language in 
responding to the foregoing is 
required.  

2.  Following the completion of the 
foregoing actions, the addendum must be 
reviewed.  If the addendum fails to 
specifically answer the question 
presented above, appropriate action must 
be taken to return such addendum for any 
necessary action.  

3.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
veteran's reopened claim for service 
connection for a low back disorder, on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose 



of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

